DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Divisional of U.S. Application No. 15/507,465, now U.S. Patent No. 10,633,694, which is a 371 of PCT/US2015/049393, which claims earliest benefit of U.S. Provisional Application 62/049,883, filed September 12, 2014. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1, 6, 8, 9, 12, 13, 22 and 23, in the reply filed on May 26, 2022 is acknowledged.  Claims 25, 32 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In addition, claims 69-78 are newly added and are encompassed by the elected invention, and therefore claims 1, 6, 8, 9, 12, 13, 22, 23 and 69-78 will be examined on the merits.   Claims 2-5, 7, 10, 11, 14-21, 24, 26-31, 33-35 and 37-68 have been canceled.  It is noted that method claim 25 has been amended to recite the composition of claim 1, and therefore claim 25 and its dependent claims 32 and 36 will be considered for rejoinder should composition claim 1 be found allowable. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1, 6, 8, 9, 12, 13, 22, 23 and 69-78 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites the limitation “a quencher coupled to a first nucleotide of the second polynucleotide”.  It is not clear what is meant by “a first nucleotide of the second polynucleotide”, as no reference is provided for what constitutes a first nucleotide.  Thus, it is not clear whether a first nucleotide is the first nucleotide at an end of the second polynucleotide, either the 3’ or 5’ end, or represents a first nucleotide of another portion of the second polynucleotide. 
In addition, claim 22 contains the trademark/trade names BHQ-1® Quencher, BHQ-2® Quencher, BHQ-3® Quencher and IOWA BLACK® Quencher with regards to quenchers.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe BHQ-1® Quencher, BHQ-2® Quencher, BHQ-3® Quencher and IOWA BLACK® Quencher and, accordingly, the identification/description is indefinite.

Subject Matter Free of the Prior Art
5.	Claims 1, 6, 8, 9, 12, 13, 22, 23 and 69-78 are free of the prior art, as no specific references were identified that teach or suggest a composition comprising a catalyst operable to cause a chemiluminogenic molecule to emit a photon, a substrate, a first polynucleotide coupled to the substrate, a second polynucleotide hybridized to the first polynucleotide, and a quencher coupled to a first nucleotide of the second polynucleotide, the quencher operable to inhibit photon emission by the chemiluminogenic molecule, as currently claimed.  The closest prior art of Heyduk et al. (U.S. Patent No. 7,576,192) teaches a rapid and sensitive assay for the detection and quantification of coregulators of nucleic acid binding factors, wherein the assay may serve as a biosensor to assess the activity, presence or quantity of nucleic acid binding factors or coregulators of nucleic acid binding factors in a sample (see Abstract and column 4, lines 12-30).  Heyduk further teaches an array device comprising multiple pairs of labeled oligonucleotides affixed to a solid matrix or substrate, wherein cognate pairs of labeled nucleic acid components are affixed to a specific position on the solid substrate, wherein each component comprises a portion of a complete nucleic acid element that is a binding site for nucleic acid binding factor, and the first label may be a chemiluminescent or calorimetric substrate and the second label may be a catalyst for the chemiluminescent or calorimetric substrate (column 4, lines 31-51 and column 7, lines 35-67 and Figures 1D and E).  While Heyduk thus teaches at least a first polynucleotide coupled to a substrate and a second polynucleotide that may be hybridized to the first polynucleotide, wherein one of the polynucleotides may be labeled with a catalyst operable to cause a chemiluminogenic molecule to emit a photon, the reference does not teach a second polynucleotide that comprises a quencher operable to inhibit photon emission by the chemiluminogenic molecule.  Rather, Heyduk teaches that the second polynucleotide comprises a chemiluminescent substrate. 
Other references of particular interest to the currently claimed invention include Sorge et al. (U.S. Patent Pub. No. 2003/0149257), Ullman et al. (U.S. Patent Pub. No. 2003/0152924), Applera Corp. (WO 2005/007874, cited on IDS of 06/24/2020), and Applera Corp. (WO 2006/041745, cited on IDS of 06/24/2020).  While each of these references teach methods and systems for nucleic acid sequence analysis that may comprise detection systems based on chemiluminescence, none of the references teach a composition comprising a catalyst, a substrate, a first polynucleotide coupled to the substrate and a second polynucleotide hybridized to the first polynucleotide, wherein a quencher is coupled to a first nucleotide of the second polynucleotide, as currently claimed. 

Conclusion

6.	Claims 1, 6, 8, 9, 12, 13, 22, 23 and 69-78 are rejected under 35 U.S.C. 112(b) as being indefinite, as discussed above.  However, claims 1, 6, 8, 9, 12, 13, 22, 23 and 69-78 are free of the prior art, as also discussed above. 

Correspondence

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637